Opinion issued January 21, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00679-CV
                           ———————————
                KECHINYERE FRANCA AZAGA, Appellant
                                        V.
               HOUSTON HOUSING AUTHORITY, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Case No. 1064552


                         MEMORANDUM OPINION

      Appellant, Kechinyere Franca Azaga, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041 (West

2013), § 101.0411 (West Supp. 2014); Order Regarding Fees Charged in the
Supreme Court, in Civil Cases in the Courts of Appeals, and Before the Judicial

Panel on Multi-District Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16,

2013). Further, appellant has not paid or made arrangements to pay the fee for

preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that

this appeal was subject to dismissal, appellant did not adequately respond.1 See

TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.



                                   PER CURIAM
Panel consists of Justices Higley, Huddle, and Lloyd.




1
      Appellant filed a motion, stating he was requesting a hearing on the filing fee and
      pauper’s oath, but no affidavit of indigence was attached. Appellant filed
      additional letters, reminding us of his request for a hearing. No affidavit of
      indigence or other document complying with TEX. R. APP. P. 20.1 has been filed
      even though our notices referenced Rule 20.1.

                                            2